DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) or limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the retaining element in claim 4 and the locking element in claims 14-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Post (US 5,019,126).
Post shows a cabinet defining an interior and having an access opening to the interior (closet door); a cover movable between a closed position and an opened position to selectively open or close the access opening and having an inner surface confronting the access opening when the cover is in the closed position (door open an closed); and a hanging bar having a rod with opposite ends, a leg extending from each end, and the legs movably coupled to the cover for movement of the hanging bar between a storage position, where the hanging bar is adjacent the cover, and a use position, where the hanging bar extends from the cover (6, fig. 1); wherein the legs are rotatably coupled to the cover and define an axis of rotation about which the hanging bar rotates between the storage position and the use position (1, 6, fig. 1); wherein the hanging bar is biased toward the use position (gravity will pull the bar down when released from retaining mechanism 14); wherein the cover includes a retaining element retaining the hanging bar in the storage position (14, when installed to a closet door); wherein the hanging bar confronts the inner surface in the storage position and extends from the inner surface in the use position (fig. 1); wherein the hanging bar is substantially parallel to the inner surface in the storage position (1, 14, fig. 1); wherein the hanging bar extends substantially orthogonally outward from the inner surface in the use position (fig. 1); wherein the hanging bar extends beyond a periphery of the cover in the use position and remains substantially parallel with the inner surface (fig. 1); wherein the hanging bar does not overlie the access opening in the use position (fig. 1); wherein the cover comprises a peripheral frame and the legs are coupled to the peripheral frame (11, fig. 1).
Claims 1, 2, 5-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (CN102899850).
shows a laundry treating appliance for treating laundry items according to an automatic cycle of operation, the laundry treating appliance comprising: a cabinet defining an interior and having an access opening to the interior (fig. 2); a cover movable between a closed position and an opened position to selectively open or close the access opening and having an inner surface confronting the access opening when the cover is in the closed position (200, fig. 2); and a hanging bar having a rod with opposite ends, a leg extending from each end, and the legs movably coupled to the cover for movement of the hanging bar (210, 229, fig. 4, [0037]) between a storage position, where the hanging bar is adjacent the cover, and a use position, where the hanging bar extends from the cover (claim 1); wherein the legs are rotatably coupled to the cover and define an axis of rotation about which the hanging bar rotates between the storage position and the use position (210, 229, fig. 4, [0037]); wherein the hanging bar confronts the inner surface in the storage position [0069] and extends from the inner surface in the use position [0066]; wherein the hanging bar is substantially parallel to the inner surface in the storage position [0069]; wherein the hanging bar extends substantially orthogonally outward from the inner surface in the use position [0066]; wherein the hanging bar extends beyond a periphery of the cover in the use position and remains substantially parallel with the inner surface ([0066], fig. 6); wherein the hanging bar at least partially overlies the access opening in at least the use position (fig. 6, [0066],bar at 45 degree angle); wherein the hanging bar at least partially overlies the access opening in the use position when the cover is in the opened position ([0045] ,bar at 45 degree angle); wherein the hanging bar does not overlie the access opening in the use position (fig. 5, note overlie presumed to plain meaning of lying over the top of something); wherein the hanging bar extends beyond and does not overlie the cabinet in the use position (fig. 5, penetrates into the cabinet); wherein a hinge couples the cover to the cabinet for movement between the closed and opened positions (fig. 6, claim 1); wherein the hanging bar comprises a breakaway portion allowing the hanging bar to detach from the cover when sufficient force is applied to the hanging bar (figs. 1 and 5 illustrate the hanging bar detached and attached respectively)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 1 above, and further in view of Ekbundit (US 2020/0032443).
Hayashi discloses the claimed invention except for the hanging bar is biased toward the use position; wherein the cover includes a retaining element retaining the hanging bar in the storage position; wherein the hanging bar comprises at least one extendable portion. Ekbundit teaches the hanging bar is biased toward the use position (claim 2); wherein the cover includes a retaining element retaining the hanging bar in the storage position (claim 4) in order to allow the hanging bar to extend and recess with the security of a locking mechanism.  Hayashi would benefit equally from allowing the hanging bar to extend and recess with the security of a locking mechanism.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hayashi with the hanging bar is biased toward the use position; wherein the cover includes a retaining element retaining the hanging bar in the storage position; wherein the hanging bar comprises at least one extendable portion as taught by Ekbundit in order to allow the hanging bar to extend and recess with the security of a locking mechanism. 

Allowable Subject Matter
Claims 14, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 14, 16 and 19 include allowable subject matter because prior art could not be found to disclose: the cover comprises a locking element operably coupled with the hanging bar to prevent the cover from moving from the opened position to the closed position when the hanging bar is in the use position; wherein the hanging bar comprises at least one extendable portion; wherein the legs comprise the breakaway portion. Examiner notes that the specification is drawn to a laundry appliance, but the claims are broad enough to read onto Post (US 5,019,126) which mounts to a closet door. Claim 14 requires a cover/door stop on the hanging bar, which could not be in the prior art with all of the limitations of claim 1. Claim 16 is novel for the telescoping to come out of the hanging bar. CN 203953492 to Lin provides telescoping from the arms primarily. Examiner notes that item 22 represents extension from the hanging bar, but to combine the feature with any of the primary references would destroy those solidly mounted references or require substantial redesign. Claim 19 is allowable because the breakaway portion because there would be no motivation to combine the feature with either of the primary references relied upon in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762